Filed 6/17/14 In re K.C. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re K.C. et al., Persons Coming Under the
Juvenile Court Law.

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,                                               E059781

         Plaintiff and Respondent,                                       (Super.Ct.No. INJ1100465)

v.                                                                       OPINION

B.C.,

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Lawrence P. Best, Judge.

Affirmed.

         Linda Rehm, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Pamela J. Walls, County Counsel, and Sophia H. Choi, Deputy County Counsel,

for Plaintiff and Respondent.



                                                             1
       Appellant B.C. (mother) appeals from the juvenile court’s denial of her Welfare

and Institutions Code1 section 388 petition regarding her children, A.O. and K.C. She

also claims that the beneficial parental relationship exception applied. (§ 366.26,

subd. (c)(1)(B)(i).) We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

       On August 11, 2011, the Riverside County Department of Public Social Services

(the department) filed a section 300 petition on behalf of mother’s children, E.C., R.C.,

N.H., and A.O. (the children). At the time, E.C. was 13 years old, R.C. was 11 years old,

N.H. was 10 years old, and A.O. was seven months old.2 All four children had different

fathers. The petition alleged that the four children came within section 300, subdivisions

(b) (failure to protect) and (g) (no provision for support).

       The petition included the allegations that G.O., the father of A.O.3, perpetrated

severe acts of domestic violence on mother while in the presence of the children and had

the propensity for violence, as evidenced by his arrests for vandalism (Pen. Code, § 594,

subd. (b)(1)), corporal injury on a spouse (Pen. Code, § 273.5), and domestic battery

(Pen. Code, § 243, subd. (e)(1)). The petition also alleged that mother had demonstrated

a limited ability to protect herself and her children, since she minimized the domestic

       1 All further statutory references will be to the Welfare and Institutions Code,
unless otherwise noted.

       2   E.C., R.C., and N.H. are not subjects of this appeal.

       3   G.O. is not a party to this appeal.



                                                 2
violence in the home and failed to obtain a restraining order against G.O. The petition

further alleged that mother had a history of substance abuse.4

       In the detention report, the social worker reported that mother’s home was filthy,

and that mother was a dancer at a club and would leave her children home alone with just

her 13-year-old daughter. A second referral was received on July 21, 2011, alleging that

mother was in a domestic dispute with G.O., at which time G.O. was arrested for battery.

It was further reported that mother tried to cut her wrists.

       A detention hearing was held on August 12, 2011, and the court found that a prima

facie showing had been made that the children came within section 300. The court

ordered the children detained as to their fathers, but allowed them to remain in mother’s

custody. The court granted a temporary restraining order against G.O. The court also

ordered that any contact between him and the children had to be directed/approved by the

department.

       Jurisdiction/disposition Report and Hearing

       The social worker filed a jurisdiction/disposition report on August 29, 2011, and

recommended that the court sustain the petition and adjudge the children dependents of

the court. The social worker further recommended that physical custody be removed

from G.O. and that he be offered reunification services. The social worker recommended




       4 The allegations under section 300, subdivision (g), concern two of the fathers.
These fathers are not parties to this appeal.



                                              3
that mother retain physical custody of the children and be offered family maintenance

services.

       The social worker reported that mother continued to put herself and the children in

danger by allowing G.O. back in the home, despite domestic violence problems. The

social worker also noted that mother was uncooperative with the department, as she did

not make herself or her children available to the department for interviews. When a

social worker went to mother’s residence to check on the welfare of the children, mother

would not allow her in the home.

       A contested jurisdiction/disposition hearing was held on October 24, 2011. The

court struck the allegation that mother had a substance abuse problem, but sustained the

petition as to the other allegations and adjudged the children dependents of the court.

The court removed the children from the custody of their fathers, and ordered them

maintained in mother’s custody with family maintenance services. The court ordered

G.O. to participate in reunification services. The court also granted a no negative contact

restraining order against G.O. The restraining order stated that G.O. was only authorized

to have supervised visitation with A.O. once a week for two hours.

       Section 387 Report and Hearing

       The social worker filed a section 387 supplemental petition on March 16, 2012,

alleging that mother failed to cooperate with the department by allowing G.O.

unauthorized contact with the children, thereby violating the restraining order. It further




                                             4
alleged that mother’s residence was observed to be filthy, thereby placing the children at

risk of suffering from serious physical harm.

        In the section 387 report, the social worker stated that on March 14, 2012, when a

social services assistant arrived at mother’s home to transport A.O. to a visit, she noticed

G.O.’s truck in the driveway. Mother came out and said she was just borrowing the

truck. She told the social services assistant to come inside while she cleaned up the baby

before the visit. The social services assistant observed that the home was filthy. The

social services assistant followed mother into the bedroom and immediately noticed a

pair of G.O.’s shoes, with socks tucked into them. Mother denied he was in the home,

but then said, “You are taking my kids[,] aren’t you?”

        The older children (E.C., R.C., and N.H.) were transported to the department’s

office where they were interviewed. Both E.C. and R.C. were wearing stained clothing,

and they smelled like cigarette smoke. Their hair was not groomed. N.H. also had

greasy hair, and he was wearing heavily stained clothes and he had pet hair on the back of

his shirt.

        The social worker was concerned that mother had been allowing G.O. in the home.

In December 2011, G.O. called the social worker to ask about the restraining order. He

said that mother was constantly calling him to come over to the home. He reported that

he went there earlier that month; he and mother got into a physical altercation, and she

scratched him.




                                              5
       At the hearing on the petition on March 20, 2012, the court found that the children

came within section 387 and detained them in foster care.

       Section 387 Jurisdiction/disposition and Six-month Status Review

       The social worker filed a jurisdiction/disposition report on April 6, 2012,

recommending that the court find the allegations in the section 387 petition true, and that

mother be provided with reunification services. The social worker reported that she

interviewed mother, who denied that she called G.O. She also denied that the shoes in

the bedroom belonged to him; she said they were slippers that belonged to her son.

Mother further explained she had just had an operation and, thus, could not clean the

house. At the interview, mother was not wearing clean clothes and her hair was not

groomed.

       The social worker further reported that mother was unemployed. She was not in

contact with any of her children’s fathers. Mother specifically stated she was no longer

in a relationship with G.O.

       The social worker also filed a six-month status review report on April 11, 2012,

recommending that the children remain dependents of the court, and that mother be

granted reunification services.

       A contested jurisdictional hearing on the section 387 petition was held on June 8,

2012. The court found the allegations in the petition true and found that the previous

disposition had not been effective in the protection of the children. The court removed

the children from mother’s custody. The court ordered mother to participate in



                                             6
reunification services. The case plan included the requirements that mother complete an

approved domestic violence program and develop a relapse prevention plan, that she

complete a parenting education program, that she obtain a substance abuse assessment

and, if treatment was necessary, submit to drug testing and participate in a 12-step

program and an outpatient program.

       The court held a contested six-month status review hearing on the same day and

found that mother had made minimal progress toward alleviating or mitigating the causes

necessitating placement. The court granted sole physical custody and joint legal custody

of N.H. to his father and terminated its jurisdiction as to him.

       Twelve-month Status Review Hearing

       The social worker filed a 12-month status review report on November 6, 2012, and

recommended that reunification services be terminated and a Welfare and Institutions

Code section 366.26 hearing be set as to A.O. The social worker reported that during the

summer months, mother and G.O. were involved in two domestic violence incidents.

G.O. was arrested on August 17, 2012 for battery on a spouse. (Pen. Code, § 243,

subd. (e)(1).) He pled guilty.

       The social worker further reported that mother did not have a cell phone and had

not maintained consistent contact with the department. Despite the department informing

her that she could call collect, she did not maintain contact. Moreover, mother went

approximately six weeks without visitation. Then, she had weekly visits for

approximately one month. However, she then did not have any visits from September 28,



                                              7
2012 to the date of the report (November 6, 2012). The social worker concluded that

mother had not benefitted from the services provided to her and had not made attempts to

see her children. She further stated that mother was in no position to care for the

children, and that she did not know mother’s current whereabouts.

       In an addendum report filed on December 28, 2012, the social worker reported

that mother went to the Indio Child Protective Services office and wanted to know if she

could visit the children. The social worker talked to her on the telephone and told her she

had to drug test before the visit. Mother hung up the phone and left the building. She did

not make contact with the social worker after that, and had still not visited the children

since September 28, 2012. At a previous meeting with mother, the social worker

expressed her concern that mother was continuing a relationship with G.O., despite the

past domestic violence between them. Mother denied it. The social worker asked mother

if she was able to provide for the children, and she said she would go to a shelter.

       A contested 12-month status review hearing was held on January 4, 2013. Mother

failed to appear, and her counsel did not know her whereabouts. The last time mother

had contacted her counsel a few months prior to the hearing, she was living in a shelter.

The court found that mother and G.O. had made minimal progress toward alleviating the

causes necessitating placement. The court terminated their reunification services. The

court set a section 366.26 hearing as to A.O. for May 1, 2013.5 The court also ordered

supervised visitation at least once a month for mother.

       5   The court ordered a Planned Permanent Living Arrangement for E.C. and R.C.


                                              8
       Section 300 Petition as to K.C.

       On March 15, 2013, the department filed a section 300 petition on behalf of K.C.,

mother’s fifth child, who was approximately three weeks old at that time. The petition

alleged that K.C. came within section 300, subdivision (b) (failure to protect). It

specifically alleged that mother and G.O. (K.C.’s alleged father) had a history of

domestic violence, and that mother had demonstrated a limited ability to protect herself

and K.C. from suffering physical harm by G.O. in that she had failed to abide by the

current restraining order against G.O. The petition included the specific allegations that

mother had an extensive history with the department, she had an unresolved history of

substance abuse, she had a criminal history, and she was currently homeless and unable

to provide K.C. with a stable living environment.

       In the detention report, the social worker reported that mother was hospitalized for

approximately one month due to pregnancy complications with K.C. K.C. was born

premature, at 31 weeks and two days. Mother had no place to live after discharge from

the hospital and was currently seeking a domestic violence shelter. Mother had tested

positive for methamphetamine when she was pregnant, but still denied using

methamphetamine. Mother reported to the hospital staff that G.O. was the father.

However, when the social worker arrived at the hospital, mother would not tell her who

the father was, stating that it was “none of [her] business.” She denied having contact

with G.O., due to the restraining order. Mother said she had no place to live, but the




                                             9
hospital worker was helping her find a shelter. Mother reported that K.C. would be in the

hospital for about one month, since she was premature.

       The report stated that mother was discharged on February 28, 2013, and she

entered an emergency shelter in Orange County. The shelter provided her with domestic

violence education, substance abuse treatment, and counseling. She visited K.C. daily

and provided breast milk for her. The social worker contacted G.O., and he said he did

not know if K.C. was his child.

       At the detention hearing on March 20, 2013, the court detained K.C. The court

ordered visitation for mother to be “frequent and liberal.”

       Section 366.26 as to A.O.

       The social worker filed a section 366.26 report with regard to A.O. on April 4,

2013, and recommended that she remain in her current placement with the permanent

plan of adoption. The social worker reported that, since January, mother had only had

two visits with A.O. At the first visit, mother did not, at any point, ask how A.O. was

doing in her placement or ask about her development. A.O. did not call her “mommy.”

E.C. and R.C. were also at the visit, and mother spent more time talking to them than she

did engaging with A.O.

       The social worker reported that A.O. was continuing to bond with the prospective

adoptive parents. She was placed with them on December 22, 2012, and appeared to

have adjusted nicely to her new family. She seemed comfortable, secure, and attached to

them. The prospective adoptive parents already had two adopted children, and they were



                                             10
committed to providing A.O. with a loving, stable, and safe home. They were capable of

meeting her physical, emotional, social, and medical needs. Their children were also

excited for A.O. to become a permanent part of their family. In a subsequent report, the

social worker stated that A.O. had a stronger bond with the prospective adoptive parents

than with mother, as she recognized them as “mommy” and “daddy.” The social worker

opined that it was in A.O.’s best interest that parental rights be terminated, and that she

be freed for adoption by the current caregivers.

       Jurisdiction/disposition as to K.C.

       On April 8, 2013, the social worker filed an amended section 300 petition to add

K.C. to A.O.’s petition. The allegation that mother was homeless was stricken.

       The social worker also filed a jurisdiction/disposition report on April 9, 2013,

recommending that K.C. be declared a dependent of the court, and that reunification

services be denied to mother, pursuant to section 361.5, subdivision (b)(10).6 The social

worker noted that mother was visiting K.C. daily at the hospital and was appropriate with

her.

       At a contested hearing on April 22, 2013, the court sustained the amended petition,

adjudged K.C. a dependent of the court, and removed her from mother’s custody. The

court denied reunification services and set a section 366.26 hearing for August 21, 2013.

       6 Section 361.5, subdivision (b)(10), provides that reunification services need not
be provided to a parent when the court finds, by clear and convincing evidence, that the
court ordered termination of reunification services for any siblings or half siblings
because the parent failed to reunify with them after they had been removed.



                                             11
       Section 388 Petitions

       On June 26, 2013, mother filed separate section 388 petitions with regard to K.C.

and A.O.7 Both petitions requested the return of the children on family maintenance. In

the alternative, mother requested an additional period of reunification as to K.C. As to

changed circumstances on both petitions, mother alleged that she had completed a

transitional living program, and anger management, parenting, domestic violence

prevention, drug and alcohol, individual counseling, and personal empowerment

programs. She also alleged that she drug tested clean for 90 days, that she was attending

Narcotics Anonymous (NA)/Alcoholics Anonymous (AA) meetings, and that she was

now employed. As to best interests, she alleged that she had visited A.O. and K.C., she

loved them and was bonded with them, that her family heritage lives through them, and

that they would do best in her care.

       In an addendum report filed on July 12, 2013, the social worker responded to the

section 388 petitions. She stated that mother had not maintained consistent contact with

A.O. She did not visit with her from approximately June 13, 2012 to September 2012,

and then from September 28, 2012 to January 30, 2012. Furthermore, mother had not

been able to maintain employment or provide evidence that she could provide for her

children. Mother was living in a sober living home, which was not an appropriate place

for children and was not stable housing. She continued to make excuses for her behavior

       7  We note that A.O.’s section 388 petition also included E.C. and R.C. Since E.C.
and R.C. are not subjects of this appeal, we will only refer to A.O. in our discussion of
the petition.


                                            12
and continued to deny any responsibility. She had failed to provide the social worker

with any certificates of completion or drug test results. The social worker spoke with a

case manager from the transitional living center where mother had previously lived, and

she said that mother did not successfully complete a program to address domestic

violence there. The social worker also stated that, throughout the past two years, mother

continued to misrepresent her relationship with G.O., and there was no reason to believe

she was not still involved with him.

       Section 366.26 as to K.C., and Combined Sections 388 and 366.26 Hearing

       The social worker filed a section 366.26 report with regard to K.C. on July 29,

2013. The social worker recommended that parental rights be terminated and K.C. be

freed for adoption. Mother failed to address the issue of domestic violence, and mother

and G.O. appeared to be in a relationship, despite the court-ordered restraining order.

Mother continued to deny domestic violence issues between her and G.O.

       In this report, the social worker responded to mother’s section 388 petition for

K.C. She stated that K.C. was five months old and had been placed in the same home

since she was released from the hospital. K.C. was clearly bonded to the current

caretaker, who had provided for her physical and emotional needs.

       The court held a combined hearing pursuant to sections 388 and 366.26 on August

21, 2013, and continued it to September 6, 2013. Mother testified on her own behalf.

She said that she moved to Women’s Transitional Living Center (WTLC) on February

27, 2013. She said she participated in a 90-day domestic violence program there and,



                                            13
after completing that program, no longer had contact with G.O. She said she was just

trying to avoid “the whole situation.” She said she also participated in a substance abuse

program at WTLC, and then moved to the sober living home where she was currently

residing. She would not be able to have her children live with her there, but said she

could relocate to another home that would allow them. Mother further said she was

working and trying to save money to get her own apartment. She believed she would

able to financially support herself and her children, if the court returned them to her,

since her mother planned to move in with her and help.

       When asked why she thought it would be in her children’s best interests to return

them to her, mother replied, “I am changing my life.”

       The social worker also testified. She said mother did not keep her weekly visits

with A.O. She said that, between March 2012 and January 2013, there was a three-month

span, and then a six-week span, when mother did not visit. The social worker also said

that A.O.’s caretakers had concerns when mother did visit with A.O. They reported that

A.O. would say she did not want to go to the visits and she would cry during them. At

the end of the visits, A.O. had no trauma leaving mother, and she would go right to the

caregiver. The social worker said A.O. was affectionate with the caregiver and called her

“mommy” and called the husband “daddy.”

       The court considered mother’s petitions, as well as her testimony. The court

concluded that, while the evidence did show some change of circumstances, it was

clearly not in K.C.’s or A.O.’s best interests to grant the requests. The court accordingly



                                             14
denied the section 388 petitions. The court further found that it was likely that both K.C.

and A.O. would be adopted, terminated parental rights, and set adoption as the permanent

plan.

                                         ANALYSIS

               I. The Court Properly Denied Mother’s Section 388 Petitions

        Mother argues that the juvenile court abused its discretion in denying her section

388 petitions with regard to A.O. and K.C. She argues that “[e]verything about [her]

circumstances had changed,” that she was no longer in a relationship with G.O., and that

it was in A.O.’s and K.C.’s best interests to continue their relationships with her. We

conclude that the court properly denied mother’s petitions.

        A. The Court Did Not Abuse its Discretion

        A juvenile court order may be changed, modified or set aside under section 388 if

the petitioner establishes by a preponderance of the evidence that (1) new or changed

circumstances exist, and (2) the proposed change would promote the best interest of the

child. (In re Stephanie M. (1994) 7 Cal.4th 295, 316-317 (Stephanie M.).) A section 388

petition is addressed to the sound discretion of the juvenile court, and its decision will not

be disturbed on appeal in the absence of a clear abuse of discretion. (Id. at p. 318.)

“After the termination of reunification services, the parents’ interest in the care, custody

and companionship of the child are no longer paramount. Rather, at this point ‘the focus

shifts to the needs of the child for permanency and stability’ [citation], and in fact, there

is a rebuttable presumption that continued foster care is in the best interest of the child.



                                              15
[Citation.] A court hearing a motion for change of placement at this stage of the

proceedings must recognize this shift of focus in determining the ultimate question before

it, that is, the best interest of the child.” (Id. at p. 317.)

       The juvenile court here did not abuse its discretion in denying mother’s section

388 petitions, as she failed to show changed circumstances or that a changed order would

be in the best interests of A.O. and K.C.

       Mother requested that the court return A.O. to her on family maintenance. She

requested the court to return K.C. on family maintenance, or in the alternative, grant an

“additional” period of time for reunification services. We note that K.C. was adjudged a

dependent of the court when she was only two months old. The court declined to provide

reunification services to mother, pursuant to section 361.5, subdivision (b)(10), since

reunification services had been terminated as to her other children.

       Mother made the same allegations on both section 388 petitions. As to changed

circumstances, mother alleged that she completed the 90-day WTLP “Step 1” and

completed their anger management, parenting, domestic violence prevention, drugs and

alcohol, and personal empowerment programs. She further alleged that she completed

individual counseling and drug-tested for 90 days with negative results. Mother alleged

that she subsequently began residing in Locust House, and that she was attending four

NA/AA meetings per week and was drug testing negative. Finally, she alleged that she

was now employed.




                                                 16
       At the time the court terminated mother’s services as to A.O. on January 4, 2013,

the main issues were that mother did not have a stable home or employment, she had not

visited A.O. in several months, and she was still having contact with G.O. Mother failed

to even appear at the status review hearing when the court terminated her reunification

services. By the time of the hearing on the section 388 petition, mother had lived at a

transitional living center for three months, then recently moved to a sober living home.

Mother testified that her children could not live with her at the sober living home, so she

would have to relocate to another home that would allow them. She also said she was

trying to save money to get her own apartment. Mother testified that she had a full-time

telemarketing job but, as of the date of the hearing, she had only worked there a few

weeks. Thus, mother still had no stable housing or employment. When asked if she was

financially able to support herself and her children, she testified that her mother planned

to move in with her to help her. In other words, mother would only be able to support

them if her mother helped. Although the evidence did show some change of

circumstances, as the court acknowledged, mother’s petitions simply failed to

demonstrate sufficiently changed circumstances.

       Furthermore, mother was unable to demonstrate that a changed order was in

A.O.’s or K.C.’s best interests. “[A] primary consideration in determining the child’s

best interest is the goal of assuring stability and continuity.” (Stephanie M., supra, 7

Cal.4th at p. 317.) As to the best interests of the child, mother alleged that she had visited

K.C. every day for the first two months of her life. Mother alleged, as to both A.O. and



                                             17
K.C., that she had visited at “every possible opportunity,” that she loved them and she

believed that her bond with them was strong. Mother further alleged that it was through

her children that “her family heritage lives” and that her children “will do best in her care

as opposed to any other person.” She then simply concluded that she has made the

necessary changes in her life. Mother has clearly failed to show how it would be in her

children’s best interests to return them to her on family maintenance. Mother had already

had over one year of services, yet failed to make substantive progress in her case plan.

Moreover, her circumstances failed to assure the court of any stability or continuity. She

was living in a sober living facility that would not allow her to have children live with

her. Furthermore, mother had only had her current job for about one month. In view of

the circumstances, it is difficult to see how reinstating mother’s services, with the

ultimate goal of returning A.O. and K.C. to her custody, would be in their best interests.

       On the other hand, the evidence showed that it was in A.O.’s and K.C.’s best

interests to be adopted. At the time of the hearing, A.O. had been living with her foster

family for approximately nine months. She adjusted very quickly to their home, and she

was “comfortable, secure and attached to her new family.” The family was capable of

meeting all her needs, and they loved her and were eager to adopt her. The social worker

recommended that A.O. remain with them and the court proceed with the plan for them to

adopt her.

       As to K.C., the evidence showed that she had been living with the same family

since her release from the hospital. She was approximately six months old at the time of



                                             18
the hearing, and she had only ever lived with that family. K.C. was thriving in their

home. She was clearly bonded with them and was easily soothed by them. They had

demonstrated their ability to meet K.C.’s emotional, developmental, physical, and

medical needs, and they were committed to providing her with a permanent home.

       We conclude that the juvenile court properly evaluated the evidence and, placing

special weight on the need for stability as was appropriate at that stage of the

proceedings, determined that mother had not carried her burden of proof. The court

properly denied mother’s section 388 petitions.

            II. The Beneficial Parental Relationship Exception Did Not Apply

       Mother contends that the court erred in not applying the beneficial parental

relationship exception under section 366.26, subdivision (c)(1)(B)(i). We disagree.

       At a section 366.26 hearing, the court determines a permanent plan of care for a

dependent child. (In re Casey D. (1999) 70 Cal.App.4th 38, 50.) Adoption is the

permanent plan preferred by the Legislature. (In re Celine R. (2003) 31 Cal.4th 45, 53.)

If the court finds that a child may not be returned to his or her parents and is likely to be

adopted, it must select adoption as the permanent plan, unless it finds a compelling

reason for determining that termination of parental rights would be detrimental to the

child under one of the exceptions set forth in section 366.26, subdivision (c)(1)(B). One

such exception is the beneficial parental relationship exception set forth in section 366.

26, subdivision (c)(1)(B)(i). (See In re Jerome D. (2000) 84 Cal.App.4th 1200, 1206.)

This exception applies when the parents “have maintained regular visitation and contact



                                              19
with the child and the child would benefit from continuing the relationship.” (§ 366.26,

subd. (c)(1)(B)(i).) The phrase “benefit from continuing the relationship” refers to a

parent/child relationship that “promotes the well-being of the child to such a degree as to

outweigh the well-being the child would gain in a permanent home with new, adoptive

parents. In other words, the court balances the strength and quality of the natural

parent/child relationship in a tenuous placement against the security and the sense of

belonging a new family would confer. If severing the natural parent/child relationship

would deprive the child of a substantial, positive emotional attachment such that the child

would be greatly harmed, the preference for adoption is overcome and the natural

parent’s rights are not terminated.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 575

(Autumn H).) It is the parent’s burden to show that the beneficial parental relationship

exception applies. (In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1345.)

       In support of her position, mother asserts that she visited with K.C. consistently.

Specifically, when K.C. was in the hospital, she visited every day and provided breast

milk. As to A.O., mother asserts that she visited regularly for most of the dependency,

and that the visits “went well and were always appropriate.” The main evidence she

points to her own testimony that, although A.O. might be upset when she got to a visit,

she would calm down after seeing mother. She also points to her testimony that, at one

visit A.O. said “no” when it was time to leave, and she reached for mother and started

crying. Another time, when mother corrected A.O., A.O. started to cry; however, mother




                                             20
comforted her, and A.O. hugged her for a long time. Mother also asserts that A.O. would

copy every word she said.

       We first note that mother did not maintain regular visits with A.O. Mother failed

to visit with A.O. at all from approximately June 13, 2012 to September 2012, and then

again from September 28, 2012 to January 30, 2012. Moreover, mother’s interactions

with A.O., as well as with K.C., do not even begin to demonstrate that her relationship

with them promoted their well-being “to such a degree as to outweigh the well-being

[they] would gain in a permanent home with new, adoptive parents.” (Autumn H., supra,

27 Cal.App.4th at p. 575.) Mother has not proffered any evidence to support a finding

that A.O. or K.C. had a “substantial, positive emotional attachment [with her] such that

[either child] would be greatly harmed” if the relationship was severed. (Ibid.) To the

contrary, the record shows that A.O. had a difficult time with visits. In contrast to

mother’s description of their visits, the social worker reported that A.O. would say that

she did not want to go to the visits and that she would cry during them. At the end of the

visits, A.O. had no trauma leaving mother, and she would go right to the prospective

adoptive mother. The social worker opined that A.O. had a stronger bond with the

prospective adoptive parents than with mother, and she recognized them as “mommy”

and “daddy.” A.O. did not call mother “mommy.” Regarding K.C., who was less than

one year old, she had never lived with mother. Mother had only had visits with K.C., and

the social worker opined that the time she spent with K.C. would not have established a

bond. In light of all this evidence, it is difficult to conclude that A.O. or K.C. had such a



                                             21
positive, emotional, or beneficial relationship with mother that either of them would be

greatly harmed if mother’s parental rights were terminated. (Autumn H., supra, 27

Cal.App.4th at p. 575.)

       We further note that A.O. and K.C. were thriving in their prospective adoptive

homes. They were both attached to their prospective adoptive parents. The prospective

adoptive parents were willing, able, and eager to meet the needs of A.O. and K.C. on a

permanent basis.

       We conclude that the beneficial parental relationship exception under section

366.26, subdivision (c)(1)(B)(1), did not apply here.

                                     DISPOSITION

       The court’s orders are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               RAMIREZ
                                                                                        P. J.
We concur:


McKINSTER
                          J.


MILLER
                          J.




                                            22